


109 HR 6113 IH: Truth in Video Game Rating

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6113
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Stearns (for
			 himself, Mr. Matheson, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  to prohibit deceptive conduct in the rating of video and computer
		  games.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Video Game Rating
			 Act.
		2.Deceptive ratings
			 of video gamesNot later than
			 1 year after the date of enactment of this Act, the Federal Trade Commission
			 shall prescribe rules under section 553 of title 5, United States Code, to
			 prohibit the following as an unfair and deceptive act or practice prescribed
			 pursuant to section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)):
			(1)Rating game only
			 on partial contentSuch rules
			 shall prohibit any rating organization from assigning a content rating to any
			 video or computer game that is to bear a label containing such content rating
			 when sold or distributed in interstate commerce unless such rating organization
			 has reviewed the playable content of the video or computer game.
			(2)Withholding
			 content for rating
				(A)In
			 generalSuch rules shall prohibit any person who produces, sells,
			 or otherwise distributes video or computer games in interstate commerce from
			 withholding or hiding any playable content of a video or computer game from, or
			 in any other manner failing to disclose any playable content of a video or
			 computer game to, a rating organization, with the intent of obtaining a
			 less-restrictive content rating than the video or computer game would likely
			 receive if such rating organization were to review the withheld or hidden
			 content.
				(B)Hidden
			 contentSuch rules shall
			 provide that where, in the course of obtaining a content rating, a person
			 submits to a rating organization a video or computer game that contains hidden
			 content, that such person also provide the rating organization with the
			 necessary codes or methods of accessing such hidden content, or with
			 reproductions of the scenes, images, sounds and words comprising such hidden
			 content.
				3.G.A.O.
			 Study
			(a)StudyThe Comptroller General shall conduct a
			 study to determine—
				(1)the efficacy of the Entertainment Software
			 Ratings Board ratings system in assigning appropriate content ratings to video
			 and computer games, including ratings for on-line or Internet-based
			 games;
				(2)whether content ratings systems, like that
			 used by the Entertainment Software Ratings Board, should be
			 peered-reviewed;
				(3)whether an independent rating system,
			 developed and administered by persons or entities with no financial interest in
			 the video and computer game industry, would result in more accurate and
			 effective content ratings for video and computer games than the rating system
			 used by the Entertainment Software Ratings Board; and
				(4)the efficacy of a
			 universal ratings system for visual content, including films, broadcast and
			 cable television, and video and computer games.
				(b)ReportThe Comptroller General shall transmit a
			 report on the findings of the study conducted pursuant to subsection (a) to
			 Congress not later than 180 days after the date of enactment of this Act. The
			 report shall contain recommendations regarding effective approaches to video
			 and computer game content ratings that address the unique ratings challenges of
			 online and Internet-based video games.
			4.DefinitionsAs used in this Act—
			(1)the term content rating
			 means the age-based rating assigned by a rating organization to a video or
			 computer game in order to notify consumers about the suitability of the game
			 for particular age groups, or any other description that a rating organization
			 assigns to a video or computer game in order to notify consumers of any content
			 that may be offensive to consumers or may not be suitable to persons of varying
			 ages, such as violence, graphic sexual content, nudity, or strong
			 language;
			(2)the term hidden content
			 means any playable content that may be disabled or blocked from a user of the
			 video or computer game so that it can be accessed only by inputting a code or
			 command or by altering the game’s software with a modification, patch, or
			 similar tool, utility, or method;
			(3)the term playable content,
			 with respect to video or computer games, means all of the scenes, visual
			 images, sounds, and words that a user can access after installing the game on a
			 computer, console, telecommunication device, or similar technology, and
			 includes any hidden content;
			(4)the term
			 rating organization means the Entertainment Software Ratings
			 Board or any other independent organization that assigns content ratings for
			 video or computer games; and
			(5)the term video or computer
			 game means any product, whether distributed electronically or through a
			 tangible device, consisting of data, programs, routines, instructions,
			 applications, symbolic languages, or similar electronic information that
			 enables a user to interact with a computer-controlled virtual environment for
			 entertainment purposes.
			
